TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 11, 2020



                                     NO. 03-19-00144-CV


                             Maegen Jeanine Fletcher, Appellant

                                                v.

             Pingora Loan Servicing, LLC, Its Successors and Assigns, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
       DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the county court at law on December 5, 2018.

The parties have filed a joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion, vacates

the Williamson County Court at Law’s judgment, and dismisses the cause without prejudice.

The Court further orders the release of all supersedeas funds, including interest, if any, to

appellant. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.